UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2008 or r TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission File No. 0-16880 BNL FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) IOWA 42-1239454 (State of incorporation) (IRS Employer Identification No.) 7010 Hwy 71 W., Suite 100 Austin, TX 78735 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (512) 383-0220 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, No Par Value (Title of Class) Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of Securities Act.Yesr No x Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act . YesrNo x Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Nor Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(check one): Large accelerated filerr Accelerated filer r Non-accelerated filerx Smaller reporting company r Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)YesrNo x The estimated aggregate market value of the voting stock held by non-affiliates of the Registrant as of December 31, 2008 cannot be determined due to the limited trading in the Company’s stock throughout the year (see also Item 5 of Form 10-K regarding the limited trading market for the Company's shares). As of December 31, 2008, the Registrant had outstanding 15,207,127 shares (excluding treasury shares) of Common Stock, no par value (which includes 10,892,053 shares owned by affiliates of the Registrant). DOCUMENTS INCORPORATED BY REFERENCE Selected portions of the Proxy Statement for the Annual Meeting of Shareholders, scheduled for May27, 2009 have been incorporated by reference into Part III of this Form 10-K Table of Contents Table of Contents Part I Page ITEM 1. Business 3 ITEM 1A. Risk Factors 8 8ITEM 1B. Unresolved Staff Comments 8 ITEM 2. Properties 8 ITEM 3. Legal Proceedings 9 ITEM 4. Submission of Matters to a Vote of Security Holders 9 Part II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchase of Equity Securities 10 ITEM 6. Selected Financial Data 11 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk. 20 ITEM 8. Financial Statements and Supplementary Data 20 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 20 ITEM 9A(T). Internal Controls and Procedures 20 ITEM 9B. Other Information 21 Part III ITEM 10. Directors, Executive Officers and Corporate Governance of the Registrant 22 ITEM 11. Executive Compensation 24 ITEM 12. Security Ownership of Certain Beneficial Owners and Management 24 ITEM 13. Certain Relationships and Related Transactions and Directors Independence 26 ITEM 14. Principal Accountant Fees and Services 26 Part IV ITEM 15. Exhibits, Financial Statement Schedules 27 SIGNATURES 29 Table of Contents PART 1 ITEM 1.
